Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2021 was filed after the mailing date of the final Office action on 3/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-22 and 26-30 (28 claims) are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey S. Steen on 11/22/2021.

The application has been amended as follows: 

The Specification is amended by replacing the present title with the following:
—METHODS FOR TREATING AGGRESSION ASSOCIATED WITH ALZHEIMERS DISEASE—

The Abstract is amended by replacing the present text of the Abstract with the following:
—Methods of treating aggression associated with Alzheimer’s Disease including administering gaboxadol or a pharmaceutically acceptable salt thereof to a patient. —

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/GREGG POLANSKY/Examiner, Art Unit 1629      

/SAVITHA M RAO/Primary Examiner, Art Unit 1629